Day, J
1. evidence: certified copy. Upon the trial the plaintiff offered in evidence what purports to be a copy of the contract referred to in the amended petition, and which is as follows: “This contraet between N. W. Edwards, first party, of Appanoose county, Iowa, and J. C. Coad, of the said county, witnesseth: That the first party has and does, by these presents, assign to the second party all his interest in and to a *573certain bridge contract entered into between the first party and the board of supervisors of Monroe county, Iowa, on or about tbe 16th day of September, 1876, for the building of two bridges in said county, one to be built on South Avery, and one on Cedar creek. The second party agrees to build said bridges at his own expense, and the first party agrees to superintend and assist in building said bridges according to contract; and for his services therefor the second party is to pay the first party three dollars per day for the time engaged at said work. Dated this September 25, 1876.
“ [The first party, no name.]
“J. C. Coad, second party.
“Filed October 21, 1876.
“Samuel T. Craig, Auditor.
“I do hereby certify that the foregoing is a correct copy of the original paper or instrument now on file in this office.
“Witness my hand and seal of Monroe county, Iowa, February 13, 1877.
. “Samuel T. Craig, County Auditor.”
The defendant objected to this evidence because it was secondary — a copy, and not a part of the county records of Monroe county. The objection was overruled, and the evidence was admitted. To this action of the court the defend ant excepted.
Section 3702 of the' Code provides: “Duly certified copies of all records and entries, or papers belonging to any public office, or by authority of-law filed to be kept therein, shall be evidence in all cases of equal credibility with the original record or papers so filed.” The copy in question is not admissible under' this section. It is not a record belonging to the auditor’s office, nor is there any authority of law for filing it or keeping therein. The instrument in question is a mere private contract between N. W. Edwards and the defendant. The fact that it purported to be an assignment of a contract made between N. W. Edwards and Monroe county is not material. The county in no way, as appears from the *574instrument, ratified or adopted the assignment or became a party thereto. The original contract ought to have been introduced, or its absence accounted for. In any event it was not competent to prove its contents by a certificate of the county auditor. For this error the judgment must be
Reversed.